Citation Nr: 1628026	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include arthritis.  

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from November 1962 to March 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Veterans, as a matter of law, are entitled to an audience before a Veterans Law Judge with respect to their appeals should they request one.  See 38 C.F.R. §20.703.  A failure to appear at a Board hearing is, generally, considered to be equivalent to the Veteran withdrawing a request for an audience with a Veterans Law Judge.  The only exception is when "good cause" is shown for the failure to appear.

The Veteran was scheduled to appear at a Videoconference hearing in May 2016, but he failed to report at his scheduled time.  The Board determines that good cause existed for his absence, and there was a written request to reschedule entered into the record prior to the date he was scheduled to appear before a Veterans Law Judge.  

Indeed, the Veteran's treating VA social worker, in a May 2016 correspondence, noted that the Veteran had recently suffered a stroke and was receiving home care in his apartment.  He was not physically capable of attending the hearing, and it was requested that efforts be made to reschedule it for a later time.  The social worker also noted that the Veteran's former attorney had withdrawn from his representation of the Veteran prior to the hearing and that this, apparently, came as a surprise to him.  There is a unilateral withdrawal of representation of record dated in September 2015 (the attorney had represented the Veteran since 2008), and given this and the statement offered by the social worker as to the Veteran's physical state, it is clear that there was good reason for the absence in May 2016.  It is also noted that VA received the request to reschedule the hearing prior to the date of the hearing; however, it is not apparent that efforts were made to accommodate the Veteran in that regard.  

An electronic mail correspondence from the Regional Office, dated in June 2016, stated that the Veteran was contacted but that he was unable to attend the last hearing due to medical conditions and that a "legal services office," separate from his previous representative, declined to represent him.  It isn't readily apparent if information regarding Veterans Service Organizations (VSO), who will represent the Veteran free of charge and regardless of where the claims are in the appellate process, was provided to the Veteran after his former attorney rather abruptly withdrew his representation.   

Even though the Veteran reported having trouble with his physical health and in obtaining representation (although, as noted, it isn't readily apparent that all available options in that regard were presented to him following the attorney's withdrawal), he did not withdraw his request to have a Videoconference hearing with a Veterans Law Judge.  Quite the contrary, he had a VA healthcare provider submit a request on his behalf prior to the scheduled hearing, and no efforts were made to provide for a reasonable accommodation.  The Veteran has shown good cause for his absence and a new hearing should be rescheduled.  

Prior to rescheduling, the Veteran is to be given notice of his options regarding representation.  Even if this information has been presented to him previously, it is apparent that, following the resignation of his previous counsel, he is potentially unaware or confused as to the possibility of being represented by non-attorney VSO representatives (at no cost to him).  He should be afforded the opportunity to select different representation should he so choose.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran as to his options regarding representation, to include informing him as to the availability of Veterans Service Organizations (Disabled American Veterans, The American Legion, state organizations, etc.) who will represent him at no cost and without regard to where the claims are in the appellate process.  Allow the Veteran the appropriate time to select a new representative if it is so desired.  

2.  Reschedule the Veteran for a Videoconference hearing with a Veterans Law Judge (given that he has demonstrated "good cause" for missing the previously scheduled one).  He is to be informed of the time, date, and location of the hearing, and reasonable accommodations are to be made should the Veteran voice concerns regarding his physical health and/or other appropriate reasons which might mandate a scheduling at a later date.  No hearing should be scheduled until the Veteran has had the time to select, if desired, a new representative.  

The Veteran should be advised that an absence from the hearing, without good cause, will be deemed as a withdrawal of his request for a hearing.  

3.  Following the completion of the hearing, forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




